DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species 1, directed alignment feature as in Fig 45 B
Species 2, directed alignment feature as in Fig 51A
Species 3, directed to position data correction as in Fig 56A
The species are independent or distinct because they are directed to different designs for the alignment features of the case body.  Species 1 uses visible markings on the case body.  Species 2 is different from  species 1, 3,  because it uses one or more magnetic elements arranged on the case body so that they can couple with a corresponding patch.   Species 3 is different from  species 1, 2, because it uses out of plane  physical elements that can mate with a corresponding patch.  In addition, these species are not obvious variants of each other based on the current record.
This application also contains claims directed to the following patentably distinct sub-species 
Sub-species 2.1, directed collocated alignment features 
Sub-species 2.2, directed to non-collocated alignment features.
The species are independent or distinct because they are directed to different schemes for arranging alignment features.  These are two different methods as discussed in application spec. ¶00245.  In addition, these sub-species are not obvious variants of each other based on the current record.
This application also contains claims directed to the following patentably distinct species 
Sub-species 3.1, directed to arrangement around antenna array 
Sub-species 3.2, directed to arrangement around receive antennas 
The species are independent or distinct because they are directed to different schemes for arranging alignment features.  These are two different methods because the arrangement needs to be collocated/  around either transmitter antenna (claimed antenna array), or receiver antennas.  These can be clearly identified from claims 2, 4,  7, etc.… vs claims 3, 5, 8. etc.  (Note, these are identified only for discussion purpose and listing is not limited to this).  In addition, these sub-species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species / sub-species as set forth above because at least the following reason(s) apply:  
the species/sub-species or groupings of patentably indistinct species/sub-species  require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.  However, in the present application, the prior art search is not coextensive.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species / sub-species, or a single grouping of patentably indistinct species / sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 19 are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species / sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species / sub-species or grouping of patentably indistinct species / sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species / sub-species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species / sub-species or grouping of patentably indistinct species / sub-species.
Should applicant traverse on the ground that the species / sub-species, or groupings of patentably indistinct species / sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species / sub-species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species / sub-species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species / sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793